Citation Nr: 1105535	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-05 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to March 28, 2007 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD) with a secondary depressive disorder and panic attacks.

2.  Entitlement to an initial disability rating in excess of 50 
percent for PTSD with a secondary depressive disorder and panic 
attacks.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to August 
1970.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the above-
referenced Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD and assigned a 50 
percent disability rating, effective March 28, 2007.  [During the 
current appeal, and specifically, by a December 2008 rating 
action, the RO redefined the Veteran's service-connected 
psychiatric disability as PTSD with a secondary depressive 
disorder and panic attacks but continued the 50 percent 
evaluation for this disability.]  


FINDINGS OF FACT

1.  The Veteran was discharged from active service in August 
1970.

2.  An original claim for service connection for PTSD was filed 
on March 28, 2007, more than one year after he was separated from 
service.

3.  In March 2008, the RO granted service connection for PTSD and 
assigned a 50 percent disability rating, effective March 28, 
2007, the date of receipt of the claim.  [The December 2008 
rating action redefined this service-connected disability as PTSD 
with a secondary depressive disorder and panic attacks but 
continued the 50 percent evaluation from March 28, 2007.]  

4.  There is no communication of record prior to March 28, 2007 
that can reasonably be construed as a formal or informal claim 
for entitlement to VA compensation benefits based on PTSD with a 
secondary depressive disorder and panic attacks.  

5.  The Veteran's PTSD with a secondary depressive disorder and 
panic attacks has been manifested by symptoms that include 
nightmares, depression, panic attacks, intrusive thoughts, 
hypervigilance, social isolation, lack of motivation, and a 
Global Assessment of Functioning (GAF) score of 47.  These 
symptoms demonstrate no more than occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 28, 2007, 
for the grant of service connection for PTSD with a secondary 
depressive disorder and panic attacks have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  

2.  The criteria for an initial disability rating in excess of 50 
percent for PTSD with a secondary depressive disorder and panic 
attacks have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 
9411 (2020).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO provided a pre-adjudication VCAA notice by letter, dated 
in June 2007, on the underlying claim of service connection.  
This letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
That said, where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated.  It has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Here, the 
Veteran's appeal of the initial 50 percent disability rating and 
the assignment of March 28, 2007 as the effective date for the 
award of service connection for PTSD with a secondary depressive 
disorder and panic attacks fall squarely within the pattern 
above.  Thus, no additional VCAA notice was required with respect 
to these appealed issues.  Dingess v. Nicholson, supra; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, the 
Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained a VA examination in February 2008.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination is more than adequate, as it provides 
sufficient detail to rate the service-connected PTSD with a 
secondary depressive disorder and panic attacks, including a 
thorough discussion of the effect of the pertinent symptoms on 
the Veteran's functioning.  

The Board has considered that the Veteran has not been afforded a 
VA examination since February 2008, but finds that the medical 
evidence of record in this case is not too old to adequately 
evaluate his disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007) [another VA examination is not warranted based on 
the mere passage of time].  No competent medical evidence, by or 
on behalf of the Veteran, has been submitted which suggests that 
his service-connected PTSD with a secondary depressive disorder 
and panic attacks has become worse in the relatively brief period 
of time since the last evaluation.  See Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's duty to assist is not a license for a "fishing 
expedition"].

Moreover, given the dearth of pertinent clinical findings since 
the February 2008 VA examination and the fact that the history 
provided by the Veteran during that examination, and considered 
by the examiner, is consistent with that reflected in the record, 
the report of that examination (which reflects not only the 
Veteran's history, but complaints, clinical findings and 
diagnoses) is sufficient for rating purposes.  38 C.F.R. § 4.2 
(2010); Abernathy v. Principi, 3 Vet.App. 461 (1992).  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of these claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

II.  Law and Analysis - Earlier Effective Date

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), 
the effective date for a grant of direct service connection will 
be the day following separation from active service, or the date 
entitlement arose if a claim is received within one year after 
separation from service.  Otherwise the effective date is the 
date of receipt of claim or date entitlement arose, whichever is 
later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151 (2010).  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the date 
an "application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably, and they are 
defined broadly to include "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010).

The basic facts in this case are not in dispute.  The Veteran was 
discharged from service in August 1970.  He filed an original 
claim for service connection for PTSD on March 28, 2007.  In 
support of this claim is a private medical report which shows the 
Veteran was diagnostically assessed in May 2007, and diagnosed 
with depressive disorder and PTSD.  Also of record is a February 
2008 VA examination report, which shows that the examiner 
diagnosed chronic PTSD directly associated with the Veteran's 
military service.  In March 2008, the RO granted service 
connection for PTSD, assigning a 50 percent rating.  The 
effective date established was March 28, 2007, the date of 
receipt of the claim.  

The Board has reviewed the evidence of record to determine 
whether a claim, formal or informal, exists before March 28, 2007 
(the date of the Veteran's application).  A careful review of the 
record reflects that, although the Veteran had previously filed 
claims in 2003 and 2004 for service connection for multiple 
disorders, including hypertension, diabetes, mellitus, and 
peripheral neuropathy, those claims did not indicate a desire or 
intent to claim service connection for PTSD-or indeed for any 
other type of psychiatric disability.  

Despite the Veteran's assertion that his PTSD existed earlier 
than March 2007, there is no provision in the law for awarding an 
earlier effective date.  Specifically, "the mere presence of the 
medical evidence [in the record] does not establish an intent on 
the part of the veteran" to seek service connection for a 
condition.  Brannon v. West, 12 Vet. App. 32, 135 (1998).  The 
United States Court of Appeals for Veterans Claims (Court) has 
emphasized the point that "[t]he effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection . . . but on 
the date that the application upon which service connection was 
actually awarded was filed with VA."

The first and only claim for VA benefits based on PTSD was the 
one date-stamped as received at the RO on March 28, 2007, well 
after one year from the Veteran's discharge from service.  The 
claims file does not include any communication of record dated 
prior to that date, that may reasonably be construed as an 
informal claim for this benefit.  38 C.F.R. § 3.155(a).  

Accordingly, the earliest date that may be assigned for service 
connection for a psychiatric disability to include PTSD is the 
date the Veteran filed his claim, March 28, 2007.  38 U.S.C.A. 
§§ 5101(a), 5107; 38 C.F.R. §§ 3.151(a), 3.400(b)(2).  The 
pertinent legal authority governing effective dates is clear and 
specific, and the Board is bound by it.

III.  Law and Analysis - Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating.  

Disabilities, which is based upon average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  However, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran's PTSD is currently rated as 50 percent disabling 
under DC 9411.

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, DC 9411 
(2010).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.

Evidence relevant to the severity of the Veteran's service-
connected PTSD consists primarily of VA treatment notes and an 
examination report.  In May 2007, he was referred for private 
medication evaluation.  The current 50 percent evaluation is 
based in part on a May 2007 private medical opinion, which shows 
the Veteran was prescribed medications to manage his depression 
and PTSD.

Following a VA psychiatric examination in February 2008 the 
examiner rendered an Axis I diagnosis of PTSD and assigned a GAF 
score of 48.  The Veteran's primary complaint was of nightmares 
related to wartime service.  He gave a history of individual 
therapy beginning in 2006 for symptoms and confirmation of PTSD.  
He was prescribed medication, but refused to take it because he 
was "sick of medications."  He stopped seeing this provider in 
2007 and has not been hospitalized for psychiatric reasons.  He 
reported that since leaving the service he had been employed by 
AK Steel for 35 years until his retirement in 2002 secondary to 
knee pain and diabetes.  He had no problems occupationally.  In 
terms of his relationship with others, the Veteran has never been 
married and lives with his parents actively providing assistance 
for them.  He also stays in frequent contact with all of his 
siblings and attends family birthdays and other functions.  The 
Veteran was otherwise socially withdrawn and reclusive with no 
close friends.  His leisure/recreational activities consists of 
various solitary activities such as playing the lottery, watching 
television and movies, martial arts, and lifting weights.  

On examination the Veteran's appearance was appropriate for his 
age.  He was neatly and casually dressed and grooming and hygiene 
were within normal limits.  He was cooperative and non-evasive, 
often volunteering information.  He reported a decrease in his 
activity level due to low motivation and chronic fatigue.  His 
speech was spontaneous with normal rate, rhythm, clarity, and 
volume.  His orientation was intact for time, place, person, and 
purpose.  However he did have flashbacks during which he 
experienced brief and transient disorientation to time and place.  
The Veteran's abstract reasoning was intact, but under stress his 
logical problem-solving is compromised and he responds with 
significant frustration and impulsivity.  His intelligence was 
average with sufficient cognitive functioning.  Memory and 
judgment were both intact, but his insight was slightly impaired.  
The Veteran described his mood as "pretty good" and his affect 
was appropriate and broad and his mood congruent.  His thought 
process was goal directed and organized and there was no evidence 
of suicidal/homicidal thoughts or delusional ideation.  

The Veteran reported frequent intrusive thoughts related to 
trauma memories and some difficulty sleeping in that he averaged 
about three hours nightly.  He also reported symptoms of 
depression including sadness, anhedonia, fatigue/anergia, guilt, 
and recurrent thoughts of death.  These symptoms were present 
about twice a week for most of the day and were of moderate 
intensity.  The Veteran also described panic attacks of sudden 
onset with rapid escalation of symptoms including heart 
palpitations, sweating, trembling, shortness of breath, chest 
pain, nausea, chills, and fear of dying.  These symptoms last 
only a few minutes and once they subside he feels emotionally 
exhausted.  The panic attacks occur twice a month.  The symptoms 
attributed to PTSD included intrusive trauma 
memories/thoughts/images, trauma dreams, flashbacks, avoidance, 
anxiety, hypervigilance, and social isolation.  The Veteran also 
experienced psychological distress and physiological reactivity 
on exposure to internal or external cues that symbolize or 
resemble an aspect of a traumatic event.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his PTSD does 
not more nearly approximate the criteria for a 70 percent or 
higher rating.  Although he contends that his symptoms are beyond 
what the 50 percent evaluation contemplates, the record describes 
a fairly consistent pattern of symptomatology and manifestations.  
Overall, the evidence shows that the Veteran functions fairly 
well.  

While the Veteran's tendency towards isolation makes social 
interactions complicated, he does have the ability to establish 
and maintain effective relationships as shown by his positive 
relationships with his parents and siblings.  He also has 
meaningful leisure pursuits, even if they are largely solitary 
activities.  Although the Veteran has not worked since 2002, the 
record shows that his unemployment was occasioned by his 
retirement after 35 years at AK Steel due to physical ailments.  
Therefore, any concerns expressed about the Veteran's 
relationships, and his own perception of himself as isolating, 
show a difficulty, rather than a complete inability, to establish 
and maintain effective relationships indicative of a 70 percent 
rating.  

Other symptoms required for a higher 70 evaluation are neither 
complained of nor observed by medical health care providers, 
including obsessional rituals, illogical, obscure, or irrelevant 
speech, impaired impulse control, or suicidal/homicidal 
ideations.  The medical evidence demonstrates that the Veteran 
presented with appropriate affect.  There is no evidence of 
psychotic symptoms or cognitive deficits.  In general he was 
appropriately groomed and able to take care of himself 
physically.  The evidence also does not show spatial 
disorientation - the substantial weight of the evidence shows 
that he was alert and oriented in all spheres.  Such findings are 
consistent with the rating criteria required for a 50 percent 
evaluation, and do not approximate the criteria required for 
assignment of a 70 percent or higher evaluation.  

In reaching this determination, the Board notes that the VA 
physician, who evaluated the Veteran to assess the nature, extent 
and severity of his service-connected PTSD, provided a GAF score 
of 48, which denotes serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social and occupational functioning (e.g., no 
friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
Therefore, this GAF score is consistent with the symptomatology 
noted, and does not provide a basis for assignment of a higher 
rating for the Veteran's PTSD.  While such a GAF score suggests a 
greater level of impairment than is contemplated by the current 
50 percent rating, the Veteran has manifested none of the 
symptoms typically considered indicative of that level of 
impairment.  Simply stated, when considered in light of the 
actual symptoms demonstrated, the assigned GAF score does not 
provide a basis, alone, for assignment of a higher rating for the 
Veteran's PTSD.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  The Veteran has not identified any factors which may 
be considered to be exceptional or unusual as to render 
impractical the application of the regular schedular standards 
and the Board has been similarly unsuccessful.  As discussed 
above, there are higher ratings available for the Veteran's 
service-connected PTSD with a secondary depressive disorder and 
panic attacks, but the required manifestations have not been 
shown in this case.  Moreover, there is no evidence that this 
disability has required hospitalization at any pertinent time 
during this appeal, and the VA examination is void of any finding 
of exceptional symptomatology beyond that contemplated by the 
schedule of ratings.  Therefore, the Board finds that there is no 
evidence to show that the application of the regular rating 
schedule is impractical.  Accordingly, the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also carefully considered the Veteran's contentions 
in making this decision.  However, inasmuch as the objective 
evidence does not otherwise substantiate the subjective 
complaints, his assertions do not suffice to assign a higher 
rating for his PTSD with a secondary depressive disorder and 
panic attacks.  The current level of disability shown is 
encompassed by the rating assigned and, with due consideration to 
the provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under consideration.  
In reaching this determination, the Board has considered the 
applicability of staged ratings, under Fenderson v. West, supra.  

Consequently, the criteria for the assignment of an initial 
disability rating in excess of 50 percent for PTSD with a 
secondary depressive disorder and panic attacks are not met.  The 
preponderance of the evidence is against the claim, and there is 
no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

An effective date prior to March 28, 2007, for the grant of 
service connection for PTSD with a secondary depressive disorder 
and panic attacks is denied.  

An initial disability rating in excess of 50 percent for PTSD 
with a secondary depressive disorder and panic attacks is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


